                     Case 8:10-ml-02151-JVS-FMO Document 5707-2 Filed 05/07/19 Page 1 of 1 Page ID
                                  PLUA Litigation Breakdown of Remaining
                                                               #:163985 MDL / JCCP Unresolved Cases




              Breakdown of Remaining MDL / JCCP
                                                                           MDL                  JCCP
                      Unresolved Cases
                                                  Pre-ISP Conference
       Cases Being Prepared and/or Being
                                                       5                     2                    3
       Negotiated
       Awaiting Demands from Plaintiffs                0                     0                    0
       Awaiting ISP Submissions from
                                                       4                     1                    3
       Plaintiffs
       No Contact or Response from
                                                       0                     0                    0
       Plaintiffs
                                                    Pre-Mediation
       Formally Requested Mediation
                                                       0                     0                    0
       and/or Awaiting Scheduling
       Awaiting Mediation
                                                       4                     1                    3
       (Not Formally Requested)
                                                    Post-Mediation
       Mediated, Unresolved and
       Asking/Waiting to Go Back Into                  1                     1                    0
       System
       Cases Back Into System                          0                     0                    0
                       TOTAL                          14                     5                    9




DMSLIBRARY01\33448912.v4
